 



EXHIBIT 10.1
REAL ESTATE PURCHASE AND SALE AGREEMENT
THIS AGREEMENT is made this 11th day of March, 2008, by and between:

     
SELLER:
  BELK, INC.
 
  2801 West Tyvola Road
 
  Charlotte, North Carolina 28217
 
  Attention: Bradley B. Wood, Vice President
 
  (“Seller”)
 
   
PURCHASER:
  BROOKWOOD PHARMACEUTICALS, INC., or its assigns
 
  756 Tom Martin Drive
 
  Birmingham, Alabama 35211
 
  Attention: Arthur J. Tipton, President
 
  (“Purchaser”)

WITNESSETH:
     WHEREAS, pursuant to that certain Lease Agreement dated December 1, 1985
recorded on January 9, 1986, in Real Volume 2980, Page 578, as amended by the
First Supplemental Lease Agreement dated September 5, 1986 recorded on
September 5, 1986, in Real Volume 2980, Page 873; the Second Supplemental Lease
Agreement dated September 1, 1987 recorded January 25, 1988 in Real Volume 3321,
Page 56; the Third Supplemental Lease Agreement dated November 1, 1988 recorded
November 30, 1988 in Real Volume 3509, Page 862; the Fourth Supplemental Lease
Agreement dated July 24, 1991 and the Fifth Supplemental Lease Agreement dated
November 17, 1997; and all recorded in the Probate Office of Jefferson County,
Alabama as set forth above (collectively the “Lease”) between Parisian, Inc. and
the Industrial Development Board of the City of Birmingham (the “IDB”); and
     WHEREAS, on March 4, 2006 Parisian, Inc., an Alabama corporation assigned
the lease to McRae’s of Alabama, Inc., an Alabama corporation (formerly Pizitz,
Inc.) which assignment was recorded on March 15, 2006 in Book LR 200605, Page
8336 in the Office of the Judge of Probate of Jefferson County, Alabama; and
     WHEREAS, on March 6, 2006 McRae’s of Alabama, Inc., an Alabama corporation
amended its Articles of Incorporation to change its name to Parisian Stores,
Inc., an Alabama corporation which amendment was filed on March 11, 2006 in Book
LR 200605, Page 325 in the Office of the Judge of Probate of Jefferson County,
Alabama; and
     WHEREAS, On October 2, 2006 Parisian Stores, Inc., an Alabama corporation
merged with Belk, Inc. (“Seller”) a Delaware corporation as evidenced by the
Certificate of Merger filed on October 2, 2006 in the Office of the Secretary of
State of the State of Alabama; and

1



--------------------------------------------------------------------------------



 



     WHEREAS, Seller is the lessee of that certain real estate located at 750
Lakeshore Parkway, in the City of Birmingham, Jefferson County, Alabama,
consisting of an office building and warehouse facility, as more particularly
described in the attached Exhibit A and identified on the attached Exhibit A-1
(the “Real Property”); and
     WHEREAS, Seller has an option to purchase the Real Property under the terms
of the Lease (the “Purchase Option”); and
     WHEREAS, Seller has agreed to exercise the Purchase Option and to convey
its interest in the Real Property and the “Personal Property”, as hereinafter
defined, to Purchaser, and Purchaser has agreed to purchase the same, upon the
terms and conditions set forth in this Agreement.
AGREEMENT:
     For and in consideration of the representations, covenants, and agreements
herein contained, the parties hereto agree as follows:
     1. PURCHASE AND SALE. Seller hereby agrees to sell, transfer, convey,
assign and deliver to Purchaser, and Purchaser hereby agrees to purchase from
Seller, on the “Closing Date”, as hereinafter defined, the following at the
purchase price and upon the terms and conditions hereinafter set forth:
     (a) The Real Property described in the attached Exhibit A, together with
all buildings, improvements, walls, fences, signage, shrubbery, plantings and
fixtures thereon, at the purchase price and upon the terms and conditions
hereinafter set forth. The Real Property to be sold hereunder shall include all
rights, ways, alleys, privileges, easements, appurtenances, and advantages
thereto belonging or in any wise appurtenant.
     (b) Any and all equipment, machinery, fixtures, tools, signs, systems,
supplies, inventories, and other tangible personal property owned by Seller,
including without limitation furniture, furnishings, fixtures, carpeting,
heating, lighting, plumbing, water, sewer, ventilating, electrical, gas,
heating, air conditioning, communication, fire protection, security and
light/safety fixtures, equipment and systems, water heaters, furnaces, heating
controls and motors, incinerating, disposal, cleaning, maintenance, janitorial,
landscaping equipment, and other items located on the Real Property
(collectively, the “Personal Property”). Notwithstanding the above, the list of
property itemized in Schedule 1(b) shall not be included in the sale (the
“Excluded Personal Property”).
     (c) Any and all transferable licenses, permits, certificates, approvals,
authorizations, variances and consents, if any, issued or granted by
governmental or quasi-governmental bodies, respecting the ownership, use or
operation of the Real Property (collectively, the “Licenses and Permits”).
     (d) At the option of Purchaser, any and all management and leasing
agreements, if any, service, supply, equipment rental, janitorial, security,
landscaping and other contracts related to the ownership, operation, leasing or
use of the Real Property or the Personal Property, as well as warranties for the
improvements on the Real Property, including without limitation the mechanical
systems, roofing and paving (collectively, the “Service Contracts”).

2



--------------------------------------------------------------------------------



 



Collectively, the Real Property, Personal Property, Licenses and Permits and
Service Contracts may hereinafter be referred to as the “Property”.
     In connection with the foregoing, Seller shall, at its expense, be
responsible for properly exercising its Purchase Option prior to the Closing in
order that it may subsequently convey fee simple title to the Property to
Purchaser at the Closing.
     2. PURCHASE PRICE. The “Purchase Price” of the Property shall be Twelve
Million Fifty Thousand and 00/100 Dollars ($12,050,000.00), to be paid as
follows:
     (a) Within ten (10) business days following last execution of this
Agreement, Purchaser shall deposit with Lawyers Title Insurance Corporation (the
“Escrow Agent”) the sum of One Hundred Thousand and 00/100 Dollars ($100,000.00)
as earnest money (the “Earnest Money”), which Earnest Money shall be held in
trust in an interest bearing account (in favor of Purchaser) and shall be
applied to the Purchase Price at the Closing.
     (b) The Purchase Price shall be paid to Seller at Closing, subject to
adjustments as provided for herein, in cash or by cashier’s or certified check
or by wire transfer of funds.
     3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER. Seller hereby
represents and warrants to Purchaser the following, which shall be true and
correct at the time of Closing, which are material inducements for Purchaser
entering into this Agreement, and which shall survive the Closing:
     (a) Seller is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware, is authorized to transact
business and is in good standing under the laws of the State of Alabama.
     (b) The execution, delivery and performance of this Agreement by Seller has
been duly authorized by all requisite action on the part of Seller, and Seller
shall at Closing have the full right and authority to enter into, perform and
consummate its obligations under this Agreement, without any qualification, and
without the necessity of any other consent.
     (c) The obligations and undertakings of Seller under this Agreement do not
and will not violate or conflict with any agreement to which Seller is a party
or by which Seller or the Property is bound.
     (d) Without warranting the completeness, conclusions or methodology of any
documents produced by third parties, to the best of Seller’s knowledge, all of
the information and data delivered and to be delivered to Purchaser by Seller
under this Agreement are, and at Closing will be, true and correct in all
material respects.

3



--------------------------------------------------------------------------------



 



     (e) Other than the Personal Property located on or in the Property on
February 13, 2008 (less the Excluded Personal Property), there is no other
personal property owned by Seller relating to the Real Property.
     (f) Seller will in accordance with Section 5 of this Agreement, provide
Purchaser with true, correct and complete copies of all Licenses and Permits it
currently has relating to the Property. Seller has no applicable Licenses or
Permits other than those listed on Schedule 3(f) attached hereto. All amounts
payable by Seller in connection with such Licenses and Permits have been paid
through the last date due and there is no material default existing and
continuing thereunder by Seller.
     (g) Attached hereto as Schedule 3(g) is a list of all Service Contracts
related to the ownership, operation, leasing or use of the Property. Seller has,
or will in accordance with Section 5 of this Agreement, provide Purchaser with
true, correct and complete copies of the Service Contracts listed in
Schedule 3(g). All amounts payable by Seller under such contracts have been paid
through the last date due and there is no material default existing and
continuing thereunder by Seller, or to the best of Seller’s knowledge, the other
party thereto.
     (h) Except for the Purchase Option, there are no recorded or unrecorded
contracts and/or options pertaining to or affecting the sale of the Property, or
any part thereof, among parties other than Seller and Purchaser.
     (i) To the best of Seller’s knowledge, there are no “Hazardous Materials,”
as hereinafter defined, located in, on, or under the Property. Seller is not a
generator of any such Hazardous Materials and has conducted its activities on
and from the Property in full compliance with all hazardous waste emission,
reporting, and removal requirements imposed by applicable law. To the best of
Seller’s knowledge, there are not now, nor has there ever been, any underground
or aboveground storage tanks located at or within the Property. Seller has not
used or operated the Property in any manner for the storage, use, treatment,
manufacture or disposal of any Hazardous Materials, and, to the best of Seller’s
knowledge and belief, the Property has never been used or operated for the
storage, use, treatment, manufacture or disposal of any Hazardous Materials. For
purposes hereof, “Hazardous Materials” shall mean any substance, material,
waste, gas, or particulate matter which is regulated by any local governmental
authority, the State of Alabama, or the United States Government, including,
without limitation, any material or substance which is (i) defined as a
“contaminant,” “pollutant,” “hazardous waste,” “hazardous material,” “hazardous
substance,” “extremely hazardous waste,” or “restricted hazardous waste” under
any provision of Alabama law; (ii) petroleum products; (iii) asbestos; (iv)
polychlorinated biphenyl; (v) radioactive material; (vi) designated as a
“hazardous substance” pursuant to Section 311 of the Clean Water Act, 33 U.S.C.
§1251 et seq. (33 U.S.C. §1317); (vii) defined as a “hazardous waste” pursuant
to Section 1004 of the Resource Conservation & Recovery Act, 42 U.S.C. §6901 et
seq (42 U.S.C. §6903); or (viii) defined as a “hazardous substance” pursuant to
Section 101 of the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. §9601 et seq. (42 U.S.C. §9601).
     (j) Seller is the present owner of the leasehold interest created under the
Lease, and there are no parties in possession of the Property other than Seller.
The IDB is the present fee simple titleholder of the Property.

4



--------------------------------------------------------------------------------



 



     (k) Seller has performed all obligations required to be performed by it and
is not in default under the Lease or any indenture, mortgage, security agreement
or other agreement to which Seller is or has been subject as a party with
respect to the Property.
     (l) Except as disclosed in Section 10 below and as set forth in
Schedule 3(g), no contract or agreement of any kind including, without
limitation, real estate leasing and brokerage contracts, and contracts for
servicing, operating or managing the Property, will be effective and binding
upon the Property or Purchaser.
     (m) To the best of Seller’s knowledge, there is no threatened impairment of
the sewer, water, electric and telephone services provided to the Property.
     (n) To the best of Seller’s knowledge, there are no unpaid improvement
liens, special assessments or library or fire dues affecting the Property, and
there are no actions, suits or proceedings, governmental or otherwise, including
without limitation condemnation or eminent domain proceedings, pending or
threatened against or affecting the Property, or affecting Seller’s ability to
perform its obligations under this Agreement, and there are no such actions,
suits or proceedings pending, contemplated or threatened by Seller in connection
with the Property; and from and after the date of this Agreement except for
actions to enforce the terms of this Agreement, Seller shall not commence or
allow to be commenced, on its behalf, any action, suit or proceeding with
respect to the Property without the prior written consent of Purchaser, which
consent shall not be unreasonably withheld or delayed.
     (o) Seller is not a “foreign person” as that term is defined in
Section 1445 of the Internal Revenue Code, and Seller shall execute an affidavit
to such effect in the form to be provided by Purchaser, failing which Purchaser
may proceed with the withholding provisions as provided by applicable law.
Seller shall indemnify Purchaser and its agents against any liability or cost,
including reasonable attorneys’ fees, in the event that this representation or
the affidavit provided by Seller at the Closing is false.
     (p) [Intentionally Deleted]
     (q) Seller has not made a general assignment for the benefit of creditors,
filed any voluntary petition in bankruptcy or, to the best of Seller’s
knowledge, suffered the filing of an involuntary petition by Seller’s creditors,
suffered the appointment of a receiver to take possession of all, or
substantially all, of Seller’s assets, suffered the attachment or other judicial
seizure of all, or substantially all, of Seller’s assets, admitted in writing
its inability to pay its debts as they generally come due or made an offer of
settlement, extension or composition to its creditors generally.
     (r) There are no leases or other occupancy rights granted by Seller
relating to or affecting the Property.
     (s) Seller has not filed, and has not retained anyone to file, notices of
protest against, or to commence actions to review ad valorem tax assessments
against the Real Property which are currently pending. During the term of this
Agreement, Seller will not settle or compromise any of foregoing without the
prior written consent of Purchaser, not to be unreasonably withheld, conditioned
or delayed.

5



--------------------------------------------------------------------------------



 



     (t) Seller shall keep and maintain, at its sole cost and expense, until the
earlier of the Closing or the termination of this Agreement, the following
insurance with respect to the Real Property (including the improvements
thereon): (i) property and casualty insurance in an amount not less than the
Purchase Price, and (ii) public liability insurance in a commercially reasonable
amount. All policies of insurance required to be carried by Seller hereunder
shall be issued by responsible insurance companies which are licensed to do
business in the State of Alabama and have a Best’s rating of at least “A”.
     (u) Seller shall not remove any Personal Property other than the Excluded
Property from the Real Property prior to the Closing, except for the replacement
of items of at least equal value, which replacement items shall be included in
this sale.
     (v) From and after the date this Agreement is fully executed, Seller will:

  (i)   except as may be required by law, not perform any grading, excavation,
construction, or remove any improvements or personal property (other than the
Excluded Personal Property), or make any other change or improvement upon or
about the Property;     (ii)   not create or incur, or suffer to exist, any
mortgage, lien, pledge, or other encumbrances in any way affecting the Property
other than the Permitted Exceptions;     (iii)   not commit any waste or
nuisance upon the Property;     (iv)   not violate any laws, ordinances,
regulations, and restrictions affecting the Property and its use;     (v)   not
execute any leases affecting the Property without the prior written approval of
Purchaser;     (vi)   not default under the Lease;     (vii)   through Closing
maintain, preserve and protect the Property in the same condition existing as of
the date of this Agreement; and     (viii)   promptly notify Purchaser in
writing of any event or circumstance of which Seller becomes aware which
materially affects Seller’s ability to timely perform its covenants, or
materially affects the truth of any representation or warranty made by Seller
under this Agreement.

     (w) At or prior to Closing, Seller shall satisfy any and all claims for
mechanics’ or materialmen’s liens against the Property or any part thereof
incurred or suffered by Seller, and shall indemnify and hold harmless and
protect the Purchaser from any and all loss or liability from such claims,
including, without limitation, reasonable attorney’s fees and court costs.

6



--------------------------------------------------------------------------------



 



     (x) Seller shall cooperate in good faith with Purchaser in its application
for all permits, licenses, approvals and other authorizations, including any
re-zoning (or zoning variance) and resubdivision, with regard to its purchase
and proposed use of the Property.
     (y) As used herein, the term “knowledge” with respect to any party shall
mean the actual knowledge of such party.
     4. TITLE INSURANCE.
     (a) Within ten (10) days following Seller’s execution of this Agreement,
Seller, at Seller’s expense, shall obtain and deliver to Purchaser a title
commitment issued by Burr & Forman Title Company, as agent of Lawyers Title
Insurance Corporation (the “Title Company”) for the issuance of an owner’s title
policy, ALTA Owner’s Policy Form B dated October 17, 1992, in the amount of the
Purchase Price (the “Title Commitment”), covering title to the Property at a
date not earlier than the date hereof and showing fee simple title vested in
Seller, subject only to taxes for the current tax year and those permitted
exceptions approved by Purchaser (collectively the “Permitted Exceptions”).
Purchaser shall review the Title Commitment and make its objections to title
within the “Inspection Period” set forth in Section 5. Any matters of record
which are not objected to within the Inspection Period shall be deemed Permitted
Exceptions. If Seller is unable to cure any exception to title that is not a
Permitted Exception or satisfy any title requirement within the earlier of (i)
fourteen (14) days following written notice by Purchaser to Seller of such title
matter, or (ii) the Closing Date, then Purchaser may (A) terminate this
Agreement upon written notice to Seller, whereupon the Earnest Money plus
interest shall be returned to Purchaser upon demand and the parties shall have
no further rights or obligations hereunder, or (B) elect to purchase the
Property without offset against the Purchase Price for any such exception.
     (b) Any exceptions or requirements appearing on any updated title
commitment which were not reflected in the initial Title Commitment shall be
cured or satisfied by Seller, unless waived by Purchaser in writing.
     5. INSPECTION.
     (a) Within ten (10) days following Seller’s execution of this Agreement,
Seller shall deliver to Purchaser copies, if any, of all existing agreements,
leases, site plans, soils and environmental reports, traffic studies, title
policies, surveys, as-built construction plans and specifications for any
improvements located on the Property, governmental permits, notices of
violations of law, a copy of the Property’s tax bill for the current year and
any prior year, tests, and other reports relating to the Property, and reports
or other documents of any kind or nature pertaining to the Property, which are
in Seller’s possession or under Seller’s control (collectively, the “Due
Diligence Material”). The “Inspection Period”, as hereinafter defined, shall be
extended on a day per day basis for each day that Seller delays beyond such ten
(10) day period in delivering the Due Diligence Material to Purchaser. Prior to
Closing, Seller shall, upon request of Purchaser, provide such other documents
and information relating to the Property as Purchaser may reasonably request and
which are in Seller’s possession. Purchaser may rely on all reports and
materials delivered by Seller under this Section 5.

7



--------------------------------------------------------------------------------



 



     (b) Purchaser’s obligations under this Agreement are hereby conditioned
upon, at its sole cost and expense (except as otherwise provided herein),
satisfactory completion of inspections of the Property in order to determine the
feasibility of the Property for its proposed use, including title, survey,
structural and systems reports, environmental tests, examination of topography,
local building restrictions, utility availability and soil conditions,
engineering reports and preparation of plans and specifications and obtaining
adequate financing and such other observations and inspections of the Property
as are deemed necessary or appropriate by Purchaser. Seller agrees to provide to
Purchaser, its contractors, agents and employees reasonable access to the
Property until Closing for such purposes and acknowledges that such inspections
and examination may involve soil borings and samplings and similar invasive
procedures. Seller agrees to make available relevant personnel to answer any
inquiries reasonably submitted by Purchaser concerning the Property.
     (c) Purchaser shall have sixty (60) days from the date of last execution of
this Agreement in order to make such inspections as set forth in Paragraph 5(b)
above and to obtain any necessary permits with respect to its proposed use. Such
sixty (60) day period is herein referred to as the “Inspection Period”. In the
event Purchaser is not satisfied with the results of such reports, tests,
examinations, observations and inspections for any reason whatsoever, Purchaser
may terminate this Agreement by giving written notice to Seller at or prior to
the expiration of the Inspection Period, and the Earnest Money plus interest
shall be returned to Purchaser upon demand, and the parties shall have no
further rights or obligations hereunder.
     6. CONDITIONS OF CONTRACT. This Agreement and the obligations of Purchaser
to consummate the transaction contemplated hereby are conditioned and contingent
upon the following:
     (a) Title. Delivery to Purchaser of good, marketable and insurable title to
Property such that the Title Company (by and through the Escrow Agent) will
insure the same at standard rates on ALTA Owner’s Policy Form B dated
October 17, 1992, subject only to ad valorem taxes for the current year and the
Permitted Exceptions. The standard exceptions within the policy for mechanics’
and materialmen’s liens, the survey exception and the gap coverage exception
shall all be deleted.
     (b) Representations. The truth and accuracy as of the date of Closing of
each and every representation and warranty and the performance of each Seller
covenant contained in this Agreement.
     (c) Condition of Property. Seller shall not have caused or permitted any
adverse change in the condition of the Property, ordinary wear and tear
excepted.
     (d) Closing Documents. The delivery to Purchaser of the Closing Documents
listed in Section 8(c).

8



--------------------------------------------------------------------------------



 



     (e) [Intentionally Deleted]
     (f) [Intentionally Deleted]
     If any of the above conditions are not met on or before the Closing Date,
Purchaser may elect to (i) waive the same, (ii) extend the Closing Date for up
to sixty (60) days until all conditions have been met, or (iii) terminate and
rescind this Agreement by giving written notice to Seller of its intention to
rescind, whereupon this Agreement shall be null and void and of no further force
and effect and the Earnest Money plus interest shall be returned to Purchaser
upon demand.
     7. SURVEY. Within ten (10) days following Seller’s execution of this
Agreement, Seller, at Seller’s expense, shall obtain and deliver to Purchaser an
ALTA survey of the Property (the “Survey”). If Purchaser shall disapprove of any
survey matter, Purchaser may either (i) treat such objection as a title
objection and request that it be cured as set forth in Section 4, or (ii)
Purchaser shall have the right to terminate this Agreement, whereupon this
Agreement shall be null and void and of no further force and effect and the
Earnest Money plus interest shall be returned to Purchaser upon demand. At
Purchaser’s election, the legal description to be included in the “Deed”, as
hereinafter defined, shall be the legal description set forth on the Survey.
     8. CLOSING.
     (a) The consummation of the sales transaction described in this Agreement
is referred to herein as the “Closing”.
     (b) The “Closing Date” shall occur within thirty (30) days following the
expiration of the Inspection Period set forth in Section 5 hereinabove, or on
such earlier date as the parties may mutually agree.
     (c) At the Closing, Seller shall deliver to Purchaser the following:
     (i) A deed in Statutory Warranty or Special Warranty form (or such form as
is used in connection with the conveyance of the Property by the IDB to Seller)
fully executed and acknowledged by Seller conveying the Property to Purchaser
(the “Deed”).
     (ii) A bill of sale in special or limited warranty form, fully executed and
acknowledged by Seller, conveying title to all Personal Property, free and clear
of all liens, charges and encumbrances.
     (iii) An assignment in quitclaim form, fully executed and acknowledged by
Seller, assigning all of Seller’s right, title and interest in and to the
Licenses and Permits (to the extent assignable), free and clear of all liens,
charges and encumbrances.
     (iv) At the option of Purchaser, an assignment in quitclaim form, fully
executed and acknowledged by Seller, assigning all of Seller’s right, title and
interest in and to the Service Contracts, free and clear of all liens, charges
and encumbrances;

9



--------------------------------------------------------------------------------



 



provided, however, that Purchaser shall not be obligated to assume any of
Seller’s obligations under the Service Contracts, and Purchaser may elect not to
accept an assignment of any one or all of the Service Contracts.
     (v) A certificate stating that the representations and warranties of Seller
set forth herein are true and correct as of Closing.
     (vi) A Non-Foreign Affidavit.
     (vii) An affidavit certifying that, as of the date of Closing, no
improvements or repairs have been made in or to the Property nor any work done
which has not been fully paid for, nor have any materials been furnished or
delivered to the Property which have not been fully paid for, and that no
contract has been made or entered into or anything done, suffered, or permitted
in relation to the Property the consequences of which will cause or allow any
lien or claim of lien to be made against the Property.
     (viii) An affidavit that there are no judgments, liens or other claims
against the Property, nor any claims or disputes concerning boundary lines,
which would in any manner create an encumbrance upon the Property.
     (ix) A signature counterpart to a settlement statement.
     (x) Such other documents and affidavits reasonably required by the Title
Company or Purchaser as may be necessary or customary to consummate the
transactions contemplated herein.
     (d) At the Closing, Purchaser shall deliver to Seller the following:
     (i) The funds required to be delivered by it at Closing by wire transfer.
     (ii) A signature counterpart to a settlement statement.
     (iii) Such other documents and affidavits reasonably required by the Title
Company or Seller as may be necessary or customary to consummate the
transactions contemplated herein.
     (e) Personal property and ad valorem real estate taxes (collectively, the
“Taxes”) shall be prorated at Closing based on the latest information available
with the understanding that municipal taxes are paid in advance and county taxes
in arrears. If the Taxes are prorated based on an estimate at the Closing, then
Seller and Purchaser agree to readjust such proration at the request of either
party upon the establishment of the actual amount by the applicable taxing
authorities. Notwithstanding anything contained in this Agreement to the
contrary, Seller and Purchaser agree that (i) Purchaser shall have no obligation
or liability for payment of any so-called “rollback” taxes which may be payable
by virtue of Alabama Code Section 40-7-25.3 on account of any present “current
use” assessment of the Property; and (ii) if any such “rollback” taxes are
levied or assessed on Seller, Purchaser or the Property, whether prior to the
Closing or otherwise, Seller shall be solely responsible for and shall assume
payment of same (and if Purchaser has paid same, Seller shall reimburse
Purchaser for the amount paid by Purchaser). These obligations shall survive the
Closing.

10



--------------------------------------------------------------------------------



 



     (f) Utilities shall not be prorated at Closing. Purchaser shall be
responsible for establishing its own utility accounts as of the Closing Date.
Seller shall be entitled to a refund of all existing utility deposits. Seller
shall remain responsible for utility bills received post-Closing that relate to
the period prior to the Closing Date, and Purchaser shall be responsible for all
utility bills relating to the Closing Date and thereafter.
     (g) Seller shall pay for the title insurance premium and all costs and
expenses associated with the issuance of the Title Commitment and policy;
provided, however, that in the event Purchaser requires a mortgagee title
insurance policy in connection with the Closing, Purchaser and Seller shall each
pay one-half (1/2) of the cost of the title insurance premium. Seller shall pay
all costs and expenses associated with the Survey. Purchaser shall pay all costs
and expenses relating to its inspection of the Property and the costs of
recording the Deed. Seller and Purchaser shall each pay one-half (1/2) of any
escrow fees payable in connection with the transactions contemplated by this
Agreement.
     9. DEFAULT.
     (a) In the event all conditions to Purchaser’s obligation to close have
been satisfied and Purchaser fails to close the transaction, Seller may
terminate this Agreement, whereupon the Earnest Money shall be forfeited as
liquidated damages to Seller and the Seller shall have no other remedy or rights
against Purchaser. The foregoing remedy shall be Seller’s sole remedy in the
event of Purchaser’s default.
     (b) In the event all conditions to Seller’s obligation to close have been
satisfied and Seller fails to close the transaction, Purchaser may at its sole
discretion, either (i) enforce this Agreement and the sale and purchase provided
for herein according to its terms by all means available at law or equity,
including specific performance, or (ii) terminate this Agreement and receive a
full refund of all Earnest Money, and Seller shall reimburse Purchaser for its
reasonable out-of-pocket costs.
     10. BROKERAGE. Seller and Purchaser acknowledge that EGS Commercial Real
Estate, as a representative of Seller, and Graham & Company, as a representative
of Purchaser (collectively, the “Brokers”), are the only brokers, agents, or
sales persons involved in the transactions contemplated by this Agreement.
Seller shall be responsible for paying any and all real estate commissions due
to the Brokers, which commissions will be split equally between the Brokers and
will be paid at Closing. Seller and Purchaser each agree to indemnify and defend
and hold the other party harmless from and against any other real estate
commission liability or claim including attorney’s fees or expenses whether for
negotiations, trial or appeal, including appellate fees or expenses incurred by
either party as a result of the other party’s breach of this representation and
warranty made pursuant to this Section 10. Seller and Purchaser will execute and
deliver an affidavit at Closing to satisfy the requirements of Alabama Code
Section 35-11-450, et. seq. This provision shall survive closing.

11



--------------------------------------------------------------------------------



 



     11. RISK OF LOSS.
     (a) The risk of loss or damage to the Property and any improvements thereon
shall remain with the Seller until the Closing shall have occurred. Seller shall
maintain the Insurance Policies and shall otherwise insure the Property against
fire, hazard and other casualty during the term hereof.
     (b) In the event of a casualty, Seller shall repair or replace any damage
caused to the Property by fire or other casualty prior to Closing; provided,
however, that the Closing Date shall be extended for such reasonable time as
shall allow such restoration, or at Purchaser’s option, the transaction shall be
closed and Seller shall assign to Purchaser all proceeds under its insurance
policy and allow Purchaser a credit for the amount of the deductible. If Seller
does not complete its restoration or repair within thirty (30) days of the
casualty event, Purchaser shall be entitled to terminate this Agreement, receive
a full refund of the Earnest Money and Seller shall reimburse Purchaser for its
reasonable out-of-pocket costs.
     12. NOTICES. All notices and other communications provided for herein shall
be validly given, made or served if in writing and (i) delivered personally or
(ii) sent by United States certified mail, return receipt requested, postage
prepaid, or (iii) sent by a nationally recognized overnight courier service,
addressed as set forth on the first page or to such other address as shall be
furnished in writing by any party to the other parties. Notice shall be
effective when received. Copies of all notices and other communications provided
hereunder shall be sent to counsel for Seller and Purchaser as follows:
If to Seller’s counsel:
W. Benjamin Johnson, Esq.
Burr & Forman, LLP
420 North 20th Street, Suite 3400
Birmingham, Alabama 35203
If to Purchaser’s counsel:
Matthew W. Grill, Esq.
Maynard, Cooper & Gale, P.C.
1901 Sixth Avenue North
2400 Regions/Harbert Plaza
Birmingham, Alabama 35203
     13. TAX-DEFERRED EXCHANGES. Each party acknowledges that the other may wish
to structure this transaction in such a manner so as to effectuate a
tax-deferred exchange. Accordingly, notwithstanding anything to the contrary
contained herein, each party shall have the right to assign its rights to a
third party for the purpose of effectuating a tax-deferred exchange. The
non-exchanging party shall cooperate in all reasonable respects with the

12



--------------------------------------------------------------------------------



 



exchanging party to effectuate its tax-deferred exchange; provided, however,
that (i) the Closing shall not be extended or delayed by reason of such
exchange, and (ii) the non-exchanging party shall not be required to incur any
additional cost or expense as a result of such exchange.
     14. CONFIDENTIALITY. The terms and conditions of this Agreement and all
writings, discussions, and negotiations in connection with the transaction
contemplated by this Agreement (including, without limitation, the fact that
discussions and negotiations have been conducted by the parties), shall remain
strictly confidential and shall not be disclosed by either party without the
prior written consent of the other party; except as may be required by law,
attorneys, accountants and tax preparers. Seller acknowledges that Purchaser is
seeking to obtain certain economic incentives from the City of Birmingham,
Jefferson County and the State of Alabama relating to its purchase and use of
the Property, and Seller agrees that disclosure to and by one or more of these
governmental entities in connection therewith is expressly permitted under this
Section 14.
     15. MISCELLANEOUS PROVISIONS.
     (a) Assignment. Purchaser shall have the right to assign this Agreement to
any related corporation, limited liability company, partnership, person, persons
or other entity in which Purchaser, or its principals, is a shareholder, member
or partner. Such assignee may also include additional shareholders, members, or
members in the discretion of Purchaser. Except as otherwise provided in the
foregoing, any transfer to any third party shall require the written approval of
Seller, which shall not be unreasonably withheld.
     (b) Governing Law. This Agreement is being delivered and is intended to be
performed in the State of Alabama and shall be construed and enforced in
accordance with the laws of such State.
     (c) Binding Effect. All the terms of this Agreement shall be binding upon
and inure to the benefit of, and be enforceable by, the parties hereto and their
respective heirs, executors, administrators, successors, and assigns.
     (d) Exhibits. The Exhibits attached to this Agreement are incorporated
herein and made a part hereof as though fully set out herein.
     (e) Survival. All the terms and conditions of this Agreement not performed
at Closing shall survive the Closing hereunder notwithstanding the delivery and
acceptance of the Deed.
     (f) Construction. The section and subsection captions and headings herein
are for convenience only and shall not affect the construction of any of the
terms and provisions of this Agreement.
     (g) Attorneys’ Fees. In the event of litigation, if either party receives a
judgment, settlement, or award in its favor (the “Receiving Party”) against the
other party (the “Paying Party”) regarding an action under this Agreement, the
Paying Party will pay upon demand all of

13



--------------------------------------------------------------------------------



 



the Receiving Party’s costs, charges, and expenses, including reasonable
attorneys’ fees and expenses, associated with such legal action; provided,
however, if, prior to commencement of a trial, the Paying Party offered to pay
an amount equal to or in excess of such judgment, settlement, or award, then the
Receiving Party shall not be entitled to any such costs, charges, expenses, or
attorneys’ fees associated with such legal action.Should either party employ an
attorney or attorneys to enforce any of the provisions of this Agreement, or to
protect its interest in any matter arising under this Agreement, or to
specifically enforce or to recover the Earnest Money for breach of this
Agreement, the party prevailing shall be entitled to recover from the other
party all reasonable costs, charges and expenses, including attorneys’ fees,
expended or incurred in connection therewith, including fees and expenses
incurred on appeal or in any bankruptcy action.
     (h) Entire Agreement. This Agreement sets forth the entire agreement of the
parties and it shall not be changed except by written instrument signed by
Seller and Purchaser.
     (i) Facsimile or Email Signatures. The parties agree that (i) this
Agreement may be transmitted between them by facsimile or email, (ii) that this
Agreement may be executed by facsimile signatures or email signatures in PDF
format, (iii) that such facsimile or email signatures shall have the effect of
original signatures relative to this Agreement, and (iv) they will circulate
signature pages to be countersigned and attached within five (5) business days
of the date of this Agreement.
     (j) Counterparts. This Agreement may be executed in one or more
counterparts and shall become effective when one or more counterparts have been
signed by all of the parties, and each counterpart shall be deemed an original
but all counterparts shall constitute a single instrument.
[Signatures appear on the following page]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the
respective dates set out below, effective as of the date first set forth above.

          ATTEST:
SELLER:

BELK, INC.
   
/s/ L.T. Moore
By:   /s/ William L. Wilson       Name:   William L. Wilson        Its:
Executive Vice President     Date of Execution:   March 11, 2008     

          ATTEST:
PURCHASER:

BROOKWOOD PHARMACEUTICALS, INC.
   
/s/ John C. Middleton
By:   /s/ Arthur J. Tipton       Name:   Arthur J. Tipton        Its: President 
    Date of Execution:   March 11, 2008   

15



--------------------------------------------------------------------------------



 



         

EXHIBIT A
(Description of Real Property)

A-1



--------------------------------------------------------------------------------



 



EXHIBIT A-1
(Survey of Real Property)

A-2



--------------------------------------------------------------------------------



 



Schedule 3(f)
(List of Licenses and Permits)
Schedule 3(f)

 



--------------------------------------------------------------------------------



 



Schedule 3(g)
(List of Service Contracts)
Schedule 3(g)

 